COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Harold Earl Wilson v. Deutsche Bank Trust Company Americas
                         formerly known as Banker's Trust Company, as Trustee and Custodian
                         for IXIS 2006-HE2

Appellate case number:   01-12-00284-CV

Trial court case number: 0771999A

Trial court:             133rd District Court of Harris County

       Appellee’s brief in this case is due on November 25, 2013.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                    X Acting individually    Acting for the Court


Date: October 5, 2013